Citation Nr: 0606956	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-21 357	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to December 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In that rating decision, in pertinent 
part, the RO denied service connection for prostate cancer, 
claimed due to exposure to ionizing radiation.  The veteran's 
disagreement with that decision led to this appeal.  

In February 2006, the veteran's representative filed a motion 
to advance the veteran's case on the Board's docket, and in a 
letter dated in March 2006, a Deputy Vice Chairman of the 
Board notified the veteran that she has granted that motion.  
The Board will now proceed with its decision on the appeal.  

Other matters

Review of the record shows that in a decision dated in March 
2005, a Decision Review Officer at the RO determined that new 
and material evidence had been received to reopen a claim for 
service connection for non-malignant thyroid nodular disease, 
claimed due to radiation exposure, and thereafter denied the 
claim on the merits.  In a letter dated in April 2005, the RO 
notified the veteran and informed him of his appellate 
rights.  Also, in a rating decision dated in September 2005, 
the RO granted an increased rating, from 10 percent to 
30 percent for the veteran's service-connected right carpal 
tunnel syndrome, with notice of the decision and his 
appellate rights in a September 2005 letter.  There is no 
indication in the record that the veteran has filed a notice 
of disagreement with the denial of service connection for 
non-malignant thyroid nodular disease or with the newly 
assigned 30 percent rating for right carpal tunnel syndrome, 
and those issues are not before the Board.  See Archbold v. 
Brown, 9 Vet. App. 124 (1996) (a notice of disagreement 
initiates appellate review in VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of substantive appeal after statement 
of the case is issued).  


FINDING OF FACT

The competent and probative medical and other evidence does 
not demonstrate that the veteran's prostate cancer was 
present until more than a year after service or that it is 
etiologically related to any incident of service including 
exposure to ionizing radiation.  


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his exposure to ionizing radiation 
in Operation CROSSROADS in 1946 resulted in his prostate 
cancer warranting service connection for that disability.  

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant' s representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this case, in letters dated in March 2002, August 2003, 
and November 2005, the RO explained that to establish 
entitlement to service-connected compensation benefits, the 
evidence must show three things: (1) an injury in service, a 
disease that began in or was made worse in service, or an 
event in service causing injury or disease; or, evidence of 
presumptive condition within a specified time after service 
(2) a current physical or mental disability; and (3) a 
relationship between his current disability and an injury, 
disease, or event in service.  The RO said that it would 
obtain service records from the military, if appropriate, and 
would obtain any medical records from VA medical centers.  
The RO also notified the veteran that he should complete and 
return release authorization for doctors or hospitals where 
he had received treatment and notified him that he should 
tell VA about any additional information or evidence that he 
wanted VA to try to get for him.  The RO explained that 
medical evidence would show a current disability and that 
medical records or medical opinions usually showed whether 
there was a relationship between a current disability and 
service.  

The RO told the veteran that VA would try to help him get 
such things as medical records, employment records, or 
records from other Federal agencies.  The RO explained that 
he must give VA enough information about these records so 
that VA could request them from the person or agency that had 
them and emphasized that it was still his responsibility to 
make sure VA received those records.  

In the March 2002 letter, the RO specifically requested that 
the veteran submit or identify medical evidence including the 
initial treatment records for his prostate cancer and also 
requested that he complete and return a radiation 
questionnaire.  Also, in the August 2003 letter, the RO 
outlined the evidence that it had received and explained 
again that VA is responsible for getting relevant records 
from any Federal agency and that on his behalf VA would make 
reasonable efforts to get relevant records not held by a 
Federal agency if he could furnish enough information about 
the records so that VA could request them from the person or 
agency that had them.  The RO emphasized to the veteran that 
it was his responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  In addition, in the 
November 2005 letter, the RO requested that the veteran 
provide any other evidence or information that he thought 
would support his claim.  The RO specifically requested that 
the veteran send any evidence in his possession pertaining to 
his claim.  

The June 2003 statement of the case (SOC) and the March 2005 
supplemental statement of the case identified and discussed 
the evidence of record, and the SOC provided the veteran with 
notice of the regulations pertinent to service connection 
claims, and specifically outlined VA regulations related to 
claims based on exposure to ionizing radiation.  

In view of the foregoing, the Board finds that the veteran 
received notice and was aware of the evidence needed to 
substantiate his service connection claim and the avenues 
through which he might obtain such evidence and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, all necessary action has been 
taken to provide the veteran with notice required by the VCAA 
and as interpreted by the Court in its decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004), and Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

While not all notice was provided prior to the initial RO 
decision on the claim, notice was complete prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice complied fully with the 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
After notice was furnished, the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notice.  The veteran has 
had multiple opportunities to submit and identify evidence 
and has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  The Board 
finds that the failure to provide the veteran with all the 
specific types of notice outlined in the VCAA prior to the 
initial unfavorable determination has not harmed the veteran 
and that no useful purpose could be served by remanding the 
case on that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  All the VCAA 
requires is that the duty to notify is satisfied and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  

As to the duty to assist, the veteran's service medical 
records are in the file and the RO obtained VA medical 
records, which show the veteran has been diagnosed as having 
prostate cancer.  In addition, VA has complied fully with the 
procedural guidelines of 38 C.F.R. § 3.311 pertaining to 
ionizing radiation claims by obtaining radiation dose 
estimates from the Department of Defense and referring the 
case to the Director of the Compensation and Pension Service 
who obtained a medical opinion from the Under Secretary for 
Health.  Further, the Director of the Compensation and 
Pension Service provided an advisory opinion on the veteran's 
claim.  

In a statement received at the RO in December 2005, the 
veteran stated he had no evidence to submit and requested 
that the RO proceed with processing of his claim.  In 
February 2006, after the RO certified the case to the Board, 
the veteran, via his representative, submitted additional 
evidence and, as permitted by 38 C.F.R. § 20.1304 waived 
referral to the agency of original jurisdiction for initial 
consideration and preparation of a supplemental statement of 
the case.  The Board will consider that evidence in its 
adjudication of the claim.  Neither the veteran nor his 
representative has indicated that the veteran has or knows of 
any additional information that pertains to his service 
connection claim considered here.  

As VA as fulfilled the duty to notify and assist the veteran, 
the Board finds that it can consider the merits of this 
appeal without prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of war 
and a malignant tumor becomes manifest to a degree of 10 
percent within one year from the date of separation from 
service, such disease shall be considered to have been 
incurred or aggravated by such service, notwithstanding there 
is no evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Special considerations - exposure to ionizing radiation

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 
38 C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365. 

Analysis

The Board will proceed with its discussion in three parts:  
presumptive service connection under 38 C.F.R. § 3.309(a) and 
(d); radiogenic disease under 38 C.F.R. § 3.311; and Combee 
considerations.  

38 C.F.R. § 3.309

The Board notes that malignant tumors are included among the 
chronic diseases for which presumptive service connection is 
warranted under the provisions of 38 C.F.R. § 3.309(a).  The 
service medical records include no complaint, finding or 
diagnosis concerning the veteran's prostate gland, and there 
is no evidence that the veteran's prostate cancer was present 
during his service.  Further, the evidence does not show, nor 
does the veteran contend, that his prostate cancer was 
present to a compensable degree within one year after 
service.  Rather, VA medical records show that while the 
veteran was shown to have a history of elevated readings for 
prostate specific antigen starting in 1991, prostate cancer 
was first diagnosed in November 2001 with pathological 
studies following a transurethral resection of the prostate.  
With no evidence of prostate cancer until many years after 
service, the Board therefore finds that the presumptive 
provisions of 38 C.F.R. § 3.309(a) are not for application.  

While the service department has confirmed that the veteran 
participated in the atmospheric nuclear tests in Operation 
CROSSROADS, a radiation-risk activity, prostate cancer is not 
one of the diseases set forth in 38 C.F.R. § 3.309(d) as 
presumptively related to radiation exposure.  The Board 
therefore finds that the presumptive provisions of 38 C.F.R. 
§ 3.309(d) are not for application with respect to the 
veteran's claim that his prostate cancer is due to in-service 
radiation exposure.  

38 C.F.R. § 3.311

The Board will now turn to the matter of whether the 
veteran's prostate cancer is related to his exposure to 
ionizing radiation in service.  As was outlined earlier, 
prostate cancer is a radiogenic disease under 38 C.F.R. 
§ 3.311, the provisions of which have been reviewed above and 
will not be repeated.  The veteran contends that he was 
exposed to ionizing radiation in conjunction with his service 
aboard USS ROBERT K. HUNTINGTON (DD 781) during Operations 
CROSSROADS in 1946.  He states that he served as a Gunner's 
Mate Second Class.  He was on the deck for each of the two 
test detonations and estimates his ship was 50 miles from 
Shot ABLE and 10 miles from Shot BAKER.  He states that his 
ship moved toward Ground Zero immediately after the 
detonations and he wore no special or protective clothing 
during the operation.  His ship operated close to Bikini 
Island from the day of the first shot on July 1, 1946, well 
into August 1946, and he was a winch operator during the 
ship's participation in sounding operations.  He also reports 
that his ship was put through an extensive decontamination 
process in San Francisco, California, including the sinking 
of the ship's motor whale boat.  

The Board has reviewed all of the evidence of record.  The RO 
first obtained radiation dose information for the veteran in 
1983 in conjunction with his claim for service connection for 
thyroid nodular disease, which he contended was due to 
radiation exposure at Operation CROSSROADS.  The Navy Nuclear 
Test Personnel Review section of the office of the Chief of 
Naval Operations provided a radiation dose estimate for the 
veteran in July 1983 and in May 1984 provided a revised 
calculated dose for the veteran based on additional research.  
The veteran has submitted a fact sheet from the Defense 
Threat Reduction Agency (DTRA), which explains that DTRA is 
now the Department of Defense Executive Agent for the Nuclear 
Test Personnel Review Program.  In its fact sheet, DTRA 
pointed out that NTPR dose reconstruction methodology had 
been reviewed several times by the Government Accountability 
Office (GAO, formerly the General Accounting Office) and the 
National Academy of Sciences (NAS).  

In its fact sheet, DTRA went on to summarize a 1985 GAO 
review that was commissioned by Congress to examine issues 
regarding radiation safety activities during Operation 
CROSSROADS.  The veteran submitted to the Board a copy of the 
resulting GAO report titled Operation CROSSROADS, Personnel 
Radiation Exposure Estimates Should Be Improved, dated in 
November 1985.  The GAO report observed that Operation 
CROSSROADS personnel were exposed to four specific radiation 
types, that is, internal alpha, internal and external beta, 
and external gamma radiation.  GAO found that prior 
calculations of exposure estimates for each radiation type 
may need adjustment because allowances were not made for film 
badge inaccuracies, comprehensive personnel decontamination 
procedures were either inadequate or not implemented, 
exposure estimates from ingestion or open wounds were not 
calculated, and inhalation estimates may have been 
underestimated.  

It was after the November 1985 GAO report that the veteran 
filed his claim for service connection for prostate cancer, 
and April 2002, in development of his claim, the RO requested 
that DTRA provide a new radiation dose estimate for the 
veteran.  DTRA responded in May 2002 stating that historical 
records confirmed that the veteran was present at Operation 
CROSSROADS and was assigned to USSS ROBERT K. HUNTINGTON (DD 
781) but that search of dosimetry data revealed no record of 
radiation exposure for the veteran.  DTRA went on to say that 
a scientific dose reconstruction indicated that the veteran 
would have received a probable dose of 0.618 rem gamma (0.7 
rem rounded) (upper bound of 1.6 rem gamma).  DTRA also 
stated that a scientific dose reconstruction indicated that 
due to the distance of the veteran's unit from ground zero, 
he had virtually no potential for exposure to neutron 
radiation.  In addition, DTRA stated that a reconstruction 
report addressed internal exposure of participating units 
based on unit activities and that application of the report's 
methodology indicated that the veteran's (50-year) committed 
dose equivalent to the prostate and all other organs was 0.0 
rem.  

As is described in the DTRA fact sheet submitted by the 
veteran, the National Research Council (NRC) acting as the 
principal operating agency of the National Academy of 
Sciences (NAS) prepared "A Review of the Dose Reconstruction 
Program of the Defense Treat Reduction Agency" and in its 
May 2003 final report outlined several conclusions and 
recommended improvements relating to all aspects of the NTPR 
dose reconstruction process.  The DTRA fact sheet notes that 
the NTPR Program suspended operations between May and October 
2003 to review and incorporate the recommendations of the 
NAS.  

In a November 2003 letter to the veteran, the RO told the 
veteran about the NRC report, which was issued in May 2003, 
and explained that it had been determined that radiation 
doses provided by DTRA may have underestimated the amount of 
radiation to which some veterans were exposed.  The RO 
further explained that in order to assure that his case 
received full consideration, it would request that DTRA 
review the dose they previously provided to determine whether 
it should be increased.  On that date in November 2003, the 
RO requested that DTRA provide VA with a revised radiation 
dose estimate for the veteran with consideration of the NRC 
report on reconstructed radiation doses.  

In February 2005, DTRA provided a revised radiation dose 
assessment for the veteran, which it stated had been 
completed in accordance with the recommendations provided by 
the NRC in its May 2003 report on DTRA's dose reconstruction 
program.  DTRA provided a report of the scenarios describing 
the veteran's participation activities in Operations 
CROSSROADS based on available military records and the 
veteran's recollections and statements.  It also included 
assumptions about the veteran's participation activities and 
environment in which he received radiation exposure.  DTRA 
noted that the veteran had reviewed the scenario description 
and indicated his acceptance as indicated by his signature on 
the report describing the scenario.  The revised radiation 
doses were: mean total external dose of 0.7 rem with an upper 
bound of 1.9 rem; and internal committed dose to the prostate 
of 0.0004 rem with an upper bound committed dose to the 
prostate of 0.004 rem.  

In February 2005, in accordance with the provisions of 
38 C.F.R. § 3.311, the RO forwarded the case to the Under 
Secretary for Benefits, that is, the Director of the 
Compensation and Pension Service, who requested an opinion 
from the Under Secretary for Health as to the relationship 
between the veteran's prostate cancer and his exposure to 
ionizing radiation in service.  In that request, the Under 
Secretary for Benefits provided information concerning the 
dose assessment for the veteran, his age at exposure, his 
family history, his smoking history, as well as time-lapse 
between exposure and initial diagnosis of the prostate 
cancer.  

In a March 2005 memorandum, the VA Chief Public Health and 
Environmental Hazards Officer responded to the opinion 
request.  Considering scientific literature and citing to an 
excerpt of a book concerning the medical effects of ionizing 
radiation, she observed that the sensitivity of the prostate 
to radiation carcinogenesis appeared to be relatively low and 
not clearly established.  She stated that the Interactive 
Radioepidemiological Program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH) was used to 
estimate the likelihood that exposure to ionizing radiation 
was responsible for the veteran's prostate cancer.  In 
accordance with guidance on using the NIOSH IREP, she used 
the cancer model for all male genitalia, and based on upper 
bound dose estimates, the computer software calculated a 99th 
percentile value for the probability of causation 
of 1.61 percent.  The Chief Public Health and Environmental 
Hazards Officer said that, in light of the above, it is her 
opinion that it is unlikely that the veteran's prostate 
cancer can be attributed to exposure to ionizing radiation in 
service.  

In a March 2005 memorandum titled Advisory Opinion - 
Radiation Review Under 38 C.F.R. § 3.311, the Director, 
Compensation and Pension Service (Under Secretary for 
Benefits) considered the medical opinion from the Under 
Secretary for Health.  The Under Secretary for Benefits 
stated that as a result of the medical opinion from the Under 
Secretary for Health and following review of evidence in its 
entirety, it was her opinion that there was no reasonable 
possibility that the veteran's prostate cancer resulted from 
radiation exposure in service.  
The RO continued its denial of the claim, and the appeal is 
now before the Board.  The question that must be answered by 
the Board, therefore, is whether there is a nexus between the 
veteran's prostate cancer diagnosed in November 2001 and his 
exposure to ionizing radiation in Operation CROSSROADS in 
1946.  The question presented in this case is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In this case, the only competent probative evidence 
associated with the file concerning a nexus between the 
veteran's radiation exposure and his prostate cancer is that 
from the VA Chief Public Health and Environmental Hazards 
Officer, who is a physician.  Her opinion, which is based on 
consideration of the upper bound radiation dose estimates for 
the veteran, is squarely against the claim.  Likewise, the 
advisory opinion of the Under Secretary for Benefits 
considered the evidence in its entirety, including the dose 
estimate and time lapse between exposure and onset of the 
disease and concluded there is no reasonable possibility that 
the veteran's prostate cancer resulted form radiation 
exposure in service. 

Although the veteran has expressed his opinion that his 
prostate cancer is attributable to his exposure to radiation 
during service, lay persons such as the veteran are not 
competent to render opinions concerning medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Thus, taking into consideration the provisions of 38 C.F.R. § 
3.311, the Board finds that the preponderance of the evidence 
is against the veteran's claim.

Combee

With respect to the application of Combee, review of the 
record shows that other than the contentions regarding a 
causal relationship between in-service radiation exposure and 
his cancer, the veteran has not presented, nor does the 
record reveal, any other potential theory for a grant of 
service connection for his prostate cancer.  As was discussed 
earlier, the Board has found the preponderance of the 
evidence to be against the veteran's proposition that his 
prostate cancer is etiologically related to radiation 
exposure sustained during service.  The veteran has presented 
no other relevant evidence than that discussed above, and the 
evidence that has been obtained under VA's duty to assist is, 
as discussed above, is against the claim.  

In summary, the Board finds that the competent and probative 
medical and other evidence does not demonstrate that the 
veteran's prostate cancer was present until more than a year 
after service or that it was etiologically related to any 
incident of service including exposure to ionizing radiation.  
The Board therefore concludes that the veteran's prostate 
cancer was not incurred in or aggravated by service, nor may 
it be presumed to have been incurred therein.  

In view of the foregoing, the benefit of the doubt doctrine 
is not for application, and service connection for prostate 
cancer must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


ORDER

Service connection for prostate cancer, claimed due to 
exposure to ionizing radiation, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


